UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6898


ROBERT LEE WINFIELD, JR.,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00172-REP-RCY)


Submitted:   October 20, 2015               Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se.    Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Lee Winfield, Jr., a federal prisoner, appeals the

district     court’s      order       accepting    the        recommendation      of   the

magistrate      judge     and    dismissing       his    28    U.S.C.    § 2241    (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm       for    the   reasons     stated     by   the   district

court.     Winfield v. Wilson, No. 3:14-cv-00172-REP-RCY (E.D. Va.

Mar. 3, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and    argument       would    not    aid    the   decisional

process.



                                                                                AFFIRMED




                                             2